Title: The Defence No. XII, [2–3 September 1795]
From: “Camillus”,Hamilton, Alexander
To: 



[New York, September 2–3, 1795]

The remaining allegations in disparagement of the 3 article are to this effect 1 That the exception of the country of the Hudsons Bay Company owing to its undefined limits renders the stipulations in our favour in a great measure nugatory. [2. That the privileges granted to Great Britain in our Missisippi ports, are impolitic, because without reciprocity.] [3] that the agreement to forbid to lay duties of entry on peltries is the surrender without equivalent of a valuable item of Revenue and will give to the British the facility of carrying on their furr trade through us with the use of our advantages. [4] that the articles which will be brought from Europe into Canada coming duty free can be afforded cheaper than the same articles going thither from us charged with a heavy duty on their importation into the U States and with the expence of a long transportation by land and inland navigation. [5] that the population of canada, which by a census in 1784 amounted to only 123082 souls is too small to render the supply of European and Asiatic commodities through us of so much importance as to bear any comparison with the loss by the sacrifice of the furr Trade. [6] that the intercourse to be permitted with the British territories, will facilitate smuggling, to the injury of our Revenue. [7] that the much greater extent of the U States than of the British territories destroys real reciprocity in the privileges granted by the article giving in fact far greater advantages than are received. These suggestions will be discussed in the order in which they are here stated.
1   It is true that the Country of the Hudsons Bay company is not well defined. Their Charter granted in 1670 gives them “the sole trade and commerce of and to all the seas bays streights Creeks lakes Rivers and sounds in whatsoever latitude they shall be that lie within the entrance of the streight commonly called Hudsons Streights together with all the lands countries and territories upon the coasts and confines of the said seas streights bays &c which are [not] now actually possessed by any of our subjects or by the subjects of any other Christian Prince or State.”
To ascertain their territorial limits according to Charter, it would be necessary to know what portion of country at the time of the grant was actually possessed by subjects of G Britain or of some other Christian Prince or state; but though this be not known, the general history of the Country as to settlement will demonstrate that it could not have extended far Westward, certainly not to that region which is the scene of trade in furrs commonly called the North West Trade carried on by the Canada Company, the possession of which, as far as possession exists, is recent.
We learn from a Traveller who has lately visited that region that one of this Company’s establishments is in latitude 56°.9” North, Longitude 117°.43” West, that is about 20 degrees of longitude Westward of the Lake of the Woods; and it is generally understood that the intire scene of the Trade of this Company is Westward of the limits of the Hudsons Bay Company.
Canada on the North is bounded by the territories of the Hudsons Bay Company. This is admitted by the Treaty of Utrecht and established by the act of Parliamt passed in 1774 commonly called the Quebec Act. The treaty of Utrecht provides for the settlement of the boundary by commissaries. I have not been able to trace whether the line was ever actually settled but several maps lay down a line as the one settled by the Treaty of Utrecht which runs north of the Lake of the Woods. In a case thus situated the UStates will justly claim under the article access to all that Country, the trade of which is now carried on through Canada. This will result both from the certainty that there were no actual possessions at the date of the Charter so far interior, and from the fact of the trade being carried on through a different channel by a different Company under the superintendence and protection of a different Government, that of Canada.
It may be asked why was the article embarrassed by the exception of the Country of the Hudsons bay Company. The answer is this—that the Charter of this Company gives to it a monopoly within its limits and therefore a right to trade there could not with propriety have been granted to a foreign power by Treaty. It is true that it has been questioned whether this monopoly was valid against British subjects, seeing that the Charter had not been confirmed by act of parliament. But besides that this doubt has been confined to British subjects, it would appear that in fact the Company has enjoyed the monopoly granted by its Charter even against them, and with at least the implied approbation of Parliament. In the year 1749 petitions were referred to the House of Commons by different trading towns in England for rescinding the monopoly and opening the Trade. An inquiry was instituted by the House. The report of its Committee was favourable to the conduct and pretensions of the Company and against the expediency of opening the Trade, and the business terminated there.

This circumstance of there being a monopoly confirms the argument drawn from the fact that North West Trade, is carried on through Canada by the Canada Company, a [decisive] presumption that the scene of that Trade is not within the country of the Hudsons Bay Company and is consequently within the operation of the privilege granted to us.
I cannot forbear in this place (though it will be partly a digression) to notice some observations of Cato in his Xth number. After stating that in 1784 the peltry from Canada sold in London for £ 230000 Sterling he proceeds to observe, that excluding the territories of the Hudsons Bay Company Nine tenths of this trade is within the limits of the UStates, although with studied ambiguity of expression endeavours to have it understood that Nine tenths of the Trade which yielded the peltry that sold in London for 230000 £ Sterling in 1784 was within our territories.
It is natural to ask how he has ascertained with so much exactness the limits of the Hudson’s Bay Company (which at other times is asserted, by way of objection to the article to be altogether indefinite) as to be able to pronounce what proportion if any of the Trade carried on through Canada may have come from that Country, towards the calculation which has led to the conclusion that nine tenths of the whole lies within our limits? The truth is indubitably and notoriously that whether any or whatever part of the peltry exported from Canada may come from the Country of the Hudsons bay company seven eights
   
   Some accounts place it between 6 & 7 eighths but none lower than 6.

 of the whole trade which furnishes that peltry has its source on the British side of the boundary line. It follows, that if it were even true that only ¹⁄₁₀ of the whole lay in that part of the British Territory which is not of the H Bay company inasmuch as only ¹⁄₇ of it lies within our limits, the result would be that the Trade in which we granted an equal privilege was to that in which a like privilege was granted to us was as ¹⁄₇ to ¹⁄₁₀, and not according to Cato as nine to one. This legerdemain in argument and calculation is really too frivolous for so serious a subject or to speak more properly it is too shocking, by the spirit of Deception which it betrays. Cato has a further observation with regard to the trade with the Indians in the vicinity of the Mississippi and from that River into the Spanish territories. The product of all this trade, he says, must go down the Missippi and but for the stipulation of the third article would have been exclusively ours—because “by the Treaty of Paris though the British might navigate the Mississippi yet they did not own a foot of land upon either of its banks whereas the UStates possessing all the Indian Country in the vicinity of that river and the East bank for many hundred Miles could when they pleased establish factories and monopolise that commerce.”
This assertion with regard to the Treaty of Paris is in every sense incorrect; for the 7 article of that Treaty establishes as a boundary between the dominions of France and His Britannic Majesty “a line drawn along the middle of the River Mississippi from its source to the River Iberville and from thence by a line drawn along the middle of this River and the Lakes Maurepas & Pont Chartrain to the sea” and cedes to His Britannic Majesty all the Country on the East side of Mississippi except the town & Island of New Orleans.

By the Treaty of Paris then His Britannic Majesty owned all the territory on the East side of the Mississippi instead of not having a foot of land there. Whether a part of this territory does not still belong to him is a point not yet settled. The Treaty of Peace between the U States and Great Britain supposes that part will remain to G Britain, for one line of boundary between us and her is a line due west from the Lake of the Woods to the Mississippi. If in fact this River runs far enough North to be intersected by such a line, according to the supposition of the last mentioned Treaty then so much of that River and The land upon it as shall be North of the line of Intersection will continue to be of the dominion of Great Britain. The Treaty lately made not abandonning the possibility of this being the case provides for a survey in order to ascertain the fact; and in every event the intent of the Treaty of peace will require that some closing line directly or otherwise shall be drawn from the Lake of the woods to the Mississippi. The position therefore that Great Britain has no land or ports on the Mississippi takes for granted what is not ascertained and of which the contrary is presumed by the Treaty of Peace.
The trade with the Indian Country on our side of the Mississippi from the Ohio to the Lake of the Woods (if that River extends so far North) some fragments excepted, has its present direction through Detroit and Michillimacnac, and is included in my calculation heretofore stated of the proportion which the Indian Trade within our limits bears to that within the British limits. Its estimated amount is even understood to embrace the proceeds of a clandestine traffic with the Spanish territories; so that the new scene suddenly explored by Cato is old and trodden ground, the special reference to which cannot vary the results that have been stated. It is unquestionably true that the furr Trade within our limits bears no proportion to that within the British limits. As to the contingent traffic with the territories of Spain, each party will be free to pursue it according to right and opportunity. Each would have independent of the Treaty the facility of bordering territories. The geography of [the] best regions of the furr trade in the Spanish territories is too little known to be much reasonned upon and if the Spaniards according to their usual policy incline to exclude their neighbours their precautions along the banks of the Mississippi will render the access to it circuitous—a circumstance which makes it problematical whether the possession of the opposite Bank is as to that object an advantage and whether we may not find it convenient to be able under the Treaty to take a circuit through the British territories.
[2. It is upon the suggestion of Great Britain having no ports on the Missisippi, that the charge of want of reciprocity in the privileges granted, with regard to the use of that river, is founded. The suggestion has been shewn to be more peremptory than is justified by facts. Yet it is still true, that the ports on our side bear no proportion to any that can exist on the part of the British, according to the present state of territory. It will be examined in a subsequent place, how far this disproportion is a proper rule in the estimate of reciprocity. But let it be observed in the mean time, that in judging of the reciprocity of an article, it is to be taken collectively. If upon the whole, the privileges obtained are as valuable as those granted, there is a substantial reciprocity; and to this test, upon full and fair examination of the article, I freely refer the decision. Besides, if the situation of Great Britain did not permit in this particular, a precise equivalent, it will not follow that the grant on our part was improper, unless it can be shewn, that it was attended with some inconvenience, injury or loss to us; a thing which has not been, and I believe cannot be shewn. Perhaps there is a very importantly beneficial side to this question. The treaty of peace established between us and Great Britain, a common interest in the Missisippi; the present treaty strengthens that common interest. Every body knows that the use of the river is denied so by Spain, and that it is an indispensible outlet to our western country. Is it an inconvenient thing to us, that the interest of Great Britain has in this particular been more completely separated from that of Spain, and more closely connected with ours?]
☜[3] The agreement to forbear to lay duties of entry on peltries, is completely defensible on the following grounds (viz)—It is the general policy of Commercial Nations, to exempt raw materials from duties. This has likewise been the uniform policy of the UStates, and it has particularly embraced the article of peltries, which by our existing laws may be imported into any part of the UStates free from duty. The object of this regulation is the encouragement of manufactures by facilitating a cheap supply of raw materials. A duty of entry therefore, as to such part of the article as might be worked up at home would be prejudicial to our manufacturing interest, as to such part as might be exported, if the duty was not drawn back would injure our Commercial interest. But it is the general policy of our laws, in conformity with the practice of other commercial countries to draw back and return the duties which are charged upon the importation of foreign commodities. This has reference to the advancement of the export Trade of the Country so that with regard to such peltries as should be reexported, there would be no advantage to our Revenue from having laid a duty of Entry. Such a duty then being contrary to our established system and to true principles, there can be no just objection to a stipulation against it. As to its having the effect of making our country the channel of the British Trade in peltries, this if true and it is indeed probable could not but promote our interest. A large proportion of the profits would necessarily remain with us to compensate for transportation and agencies. It is likely too, that to secure the fidelity of Agents, as is usual, copartnerships, would be formed, of which British Capital would be the principal instrument and which would throw a still greater proportion of the profits into our hands. The more we can make our country the entrepot the emporium of the Trade of foreigners the more we shall profit. There is no commercial principle more obvious than this, more universally agreed, or more generally practiced upon in Countries where Commerce is well understood.
[4] The [fourth] of the above enumerated suggestions is in its principal point answered by the practice just stated of drawing back the duties on importation, when articles are reexported. This would place the articles, which we should send into the British territories, exactly upon the same footing as to duties with the same articles imported there from Europe. With regard to the additional expence of transportation, this is another instance of the contradiction of an argument which has been relied upon by both sides, which is that taking the voyage from Europe in conjunction with the interior transportation the advantage upon the whole is likely to be in our favour. And it is upon this aggregate transportation that the calculation ought to be made. With respect to India or Asiatic articles, there is the circumstance of a double voyage.
[5] As to the small population of Canada which is urged to depreciate the advantage of the Trade with the white inhabitants of those countries it is to be observed that this population is not stationary. If the date of the Census be rightly quoted, it was taken eleven years ago when there were already 123,082 souls. It is presumeable that this number will soon be doubled, for it is notorious, that settlement has proceeded for some years with considerable rapidity in Upper Canada and there is no reason to believe that the future progress will be slow. In time to come the Trade may grow into real magnitude—but be it more or less, if beneficial, it is so much gained by the article; and so much clear gain, since it has been shewn not to be true that it is counterballanced by a sacrifice in the furr Trade.
[6] With regard to the supposed danger of smuggling, in the intercourse permitted by this article, it is very probable it will be found less than if it were prohibitted. Intirely to prevent trade between bordering territories is a very arduous perhaps an impracticable task. If not authorised, so much as is carried on must be illicit. And it may reasonably be presumed that the extent of illicit trade will be much greater in that case than where an intercourse is permitted under the usual regulations and guards. In the last case, the inducement to it is less, and such as will only influence persons of little character or principle while every fair Trader is from private interest a sentinel to the laws; in the other case, all are interested to break through the barriers of a rigorous and apparently unkind prohibition. This consideration has probably had the weight with our Government in opening a communication through Lake Champlain with Canada—of the principle of which regulation the Treaty is only an extension.
[7] The pretended inequality of the article, as arising from the greater extent of the UStates than of the British Territories is one of those fanciful positions which are so apt to haunt the brains of visionary politicians. Traced through all its consequences, it would terminate in this that a great empire could never form a treaty of commerce with a small one, for to equalize advantages, according to the scale of territory, the small state must compensate for its deficiency in extent by a greater quantum of positive privilege in proportion to the difference of extent, which would give the larger state the monopoly of its trade. According to this principle, what wretched treaties have we made with France Sweden Prussia and Holland? For our territories exceed in extent those of either of these powers. How immense the sacrifice in the case of Holland, for the United States are [one hundred] times larger than the U Provinces?
But how are we sure that the extent of the U States is greater than the territories of Great Britain on our Continent? We know that she has pretensions to extend to the Pacific Ocean and to embrace a vast wilderness incomparably larger than the United States, and we are told as already mentioned that her trading establishments now actually extend beyond the 56th degree of North Latitude and the 117 degree of West Longitude.
Shall we be told that not extent of territory, but extent of population is the measure? Then how great is the advantage which we gain in this particular by the Treaty at large? The population of Great Britain is to that of the U States about two and a half to one, and the comparitive concession by her in the trade between her European dominions and the U States must be in the same ratio. When we add to this the great population of her East India possessions in which privileges are granted to us without any return, how prodigiously will the value of the Treaty be enhanced, according to this new and extraordinary rule!
But the rule is in fact an absurd one, and only merits the notice which has been taken of it, to exhibit the weak grounds of the opposition to the Treaty. The great standard of reciprocity is equal privilege. The adventititious circumstances which may render it more beneficial to one party than to the other can seldom be taken into the account, because they can seldom be estimated with certainty. The relative extent of country or population is of all others a fallacious guide. The comparitive resources and faci[li]ties for mutual supply regulate the relative utility of a commercial privilege; and as far as population is concerned, it may be laid down as a general rule that the smallest population graduates the scale of the Trade on both sides, since it is at once the principal measure of what the smaller state can furnish to the greater, and of what it can take from the greater or in other words of what the greater state can find a demand for in the smaller state. But this rule too like most general ones admits of numerous exceptions.
In the case of a Trade by land and inland navigation the sphere of the operation of any privilege can only extend a certain distance. When the distance to a given point through a particular channel is such that the expence of transportation would render an article dearer than it could be brought through another channel to the same point, the privilege to carry the article through that particular channel to such point becomes of no avail. Thus the privilege of trading by land or inland navigation from the British territories on this Continent can procure to that Country no advantage of Trade with Princeton in New Jersey, because supplies can come to it on better terms from other quarters. Whence we perceive that the absolute extent of territory or population of the U States is no measure of the relative value of the privileges reciprocally granted by the article under consideration, and consequently no criterion of the real reciprocity of the article.
The objectors to the Treaty have marshalled against this article a quaint figure, of which from the use of it in different quarters, it is presumeable they are not a little enamoured. It is this, that the article enables Great Britain to draw a line of circumvallation round the UStates. They hope to excite prejudice by presenting to the mind the image of a siege or investment of the Country. If Trade is War, they have chosen a most apt figure; and we cannot but wonder how the unfortunate Island of Great Britain has been able so long to maintain her Independence amidst the beleaguering efforts of the number of Nations with whom she has been imprudent enough to form treaties of Commerce, and who from her insular situation have it in their power to beset and hem her in on all sides. How lucky is it for the U States that at least one side is covered by Spain and that this formidable line of Circumvallation cannot be completely perfected! Or rather how hard driven must those be who are obliged to call to their aid auxiliaries so preposterous!
Can any good reason be given why one side of a Country should not be accessible to foreigners for purposes of Trade equally with another? Might not the Cultivators on the side from which they were excluded have cause to complain that the carriage of their productions was subject to an increased charge by a monopoly of the national Navigation, while the Cultivators in other quarters enjoyed the benefit of a competition between that and foreign Navigation? And might not all the inhabitants have a right to demand a reason why their Commerce should be less open and free than that of other parts of the Country?
Let us remember too that privileges of Trade do not extend the line of Territorial Circumvallation. The extent of contiguous British Territory will remain the same whether the communications of Trade are open or shut. By opening them, we may be rather said to make so many breaches in the wall or intrenchment of this newly invented Circumvallation; if indeed it be not enchanted. Alass! Alass!
The argument, upon this article, has hitherto turned as to the Trade with the whole Inhabitants of the B Territories on European and East India Goods. But there can be no doubt that a mutually beneficial commerce in native commodities ought to be included in the catalogue of advantages. Already there is a useful interchange of certain commodities; which time and the progress of settlement and resources cannot fail to extend. It is most probable too that a considerable part of the productions of the British territories will find the most convenient channel to foreign markets through us; which as far as it regards the interest of external commerce will yield little less advantage than if they proceeded from our own soil or industry. It is evident, in particular, that as far as this shall be the case, it will prevent a great part of the competition with our commodities which would exist, if those productions took other routes to foreign markets. In considering the subject on the side of a Trade in home commodities, it is an important reflection that the UStates are much more advanced in industrious improvement than the British Territories. This will give us a material and a growing advantage while their articles of exchanging with us will essentially consist in the products of agriculture and of mines, we shall add to these manufactures of various and multiplying kinds, serving to increase the ballance in our favour.
In proportion as the article is viewed on an enlarged and permanent scale, its importance to us magnifies. Who can say how far British colonization may spread Southward and down the west side of the Mississippi—Northward & Westward into the vast interior Regions towards the Pacific Ocean. Can we view it as a matter of indifference that this new world is laid open to our Enterprize—to an enterprise seconded by the immense advantage already mentioned of a more improved state of industry? Can we be insensible that the precedent furnishes us with a cogent and persuasive argument to bring Spain to a similar arrangement? And can we be blind to the great interest we have in obtaining a free communication with all the territories that environ our Country from the St. Mary’s to the St Croix?
In this large view of the subject the furr trade which has made a very prominent figure in the discussion becomes a point scarcely visible. Objects of great variety and magnitude start up in perspective eclipsing the little atoms of the day and growing and maturing with time.
The result of the whole is that the U States make by the third article of the Treaty a good bargain, that with regard to the furr trade, with equality of privileges and superior advantages of situation, we stake one against seven or at most one against six, that as to the Trade in European and East Indian goods and in home productions we make an equal stake, with some advantages of situation, that we open an immense field of future enterprize, that we avoid the embarrassments and dangers ever attendant on an artificial and prohibitory policy, which in reference to the Indian Nations was particularly difficult and hazardous, and that we secure those of a natural and liberal policy and give the fairest chances for good neighbourhood between the U States and the bordering British territories and consequently of good understanding with Great Britain conducing to the security of our peace. Experience no doubt will demonstrate that the horrid spectres which have been conjured up are fictions, and if it should even be slow to realise the predicted benefits (for time will be requisite to give permanent causes their due effect in controuling temporary circumstances), it will at least prove that the predicted evils are chimeras and cheats.
Camillus.
